 


110 HR 564 IH: Disadvantaged Business Disaster Eligibility Act
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 564 
IN THE HOUSE OF REPRESENTATIVES 
 
January 18, 2007 
Mr. Jefferson introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to ensure that when a small business participating in the 8(a) business development program is affected by a catastrophic incident, the period in which it can participate is extended by 18 months. 
 
 
1.Short titleThis Act may be cited as the Disadvantaged Business Disaster Eligibility Act.  
2.Availability of disaster loans for catastrophic incidentsSection 7 of the Small Business Act (15 U.S.C. 636) is amended in subsection (j)(10) by adding at the end the following new subparagraph: 
 
(K)Extension of participation for catastrophic incidents 
(i)DefinitionIn this subparagraph, the term catastrophic incident means a disaster that— 
(I)results in extraordinary levels of mass casualties, damage, or disruption severely affecting the population, infrastructure, environment, economy, national morale, or government functions; 
(II)has the potential to result in sustained national impacts over a prolonged period of time; 
(III)almost immediately exceeds resources normally available to State, local, tribal, and private-sector authorities in the impacted area; and 
(IV)significantly interrupts governmental operations and emergency services to such an extent that national security could be threatened. 
(ii)Extension of participationIf a small business concern is affected by a catastrophic incident while participating in any program or activity under the authority of this paragraph, the period during which the small business concern is permitted continuing participation and eligibility in such program or activity shall be extended for an additional 18 months.. 
3.Retroactivity for victims of Hurricanes Katrina, Rita, and Wilma 
(a)RetroactivitySubparagraph (K) of section 7(j)(10) of the Small Business Act, as added by section 2 of this Act, applies to all catastrophic incidents occurring on or after August 29, 2005. 
(b)Hurricanes Katrina, Rita, and WilmaFor purposes of such subparagraph (K), Hurricanes Katrina, Rita, and Wilma of 2005 are hereby deemed to be catastrophic incidents. 
(c)Review and complianceThe Administrator of the Small Business Administration shall ensure that the case of every small business concern participating before the date of the enactment of this Act in a program or activity covered by such subparagraph (K) is reviewed and brought into compliance with this section. 
 
